

117 HR 4769 IH: Onward to Opportunity Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4769IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Katko (for himself, Ms. Sherrill, Ms. Stefanik, Mr. Kim of New Jersey, Mr. Baird, and Ms. Schrier) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a pilot program to supplement the transition assistance program of the Department of Defense.1.Short titleThis Act may be cited as the Onward to Opportunity Act.2.Pilot grant program to supplement the transition assistance program of the Department of Defense(a)EstablishmentThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall carry out a pilot grant program under which the Secretary of Defense provides enhanced support and funding to eligible entities to supplement TAP to provide job opportunities for industry recognized certifications, job placement assistance, and related employment services directly to covered individuals.(b)ServicesUnder the pilot grant program, the Secretary of Defense shall provide grants to eligible entities to provide to covered individuals the following services:(1)Using an industry-validated screening tool, assessments of prior education, work history, and employment aspirations of covered individuals, to tailor appropriate and employment services.(2)Preparation for civilian employment through services like mock interviews and salary negotiations, training on professional networking platforms, and company research.(3)Several industry-specific learning pathways—(A)with entry-level, mid-level and senior versions;(B)in fields such as project management, cybersecurity, and information technology;(C)in which each covered individual works with an academic advisor to choose a career pathway and navigate coursework during the training process; and(D)in which each covered individual can earn industry-recognized credentials and certifications, at no charge to the covered individual.(4)Job placement services.(c)Program organization and implementation modelThe pilot grant program shall follow existing economic opportunity program models that combine industry-recognized certification training, furnished by professionals, with online learning staff.(d)ConsultationIn carrying out the program, the Secretary of Defense shall seek to consult with private entities to assess the best economic opportunity program models, including existing economic opportunity models furnished through public-private partnerships.(e)EligibilityTo be eligible to receive a grant under the pilot grant program, an entity shall—(1)follow a job training and placement model;(2)have rigorous program evaluation practices;(3)have established partnerships with entities (such as employers, governmental agencies, and non-profit entities) to provide services described in subsection (b);(4)have online training capability to reach rural veterans, reduce costs, and comply with new conditions forced by COVID-19; and(5)have a well-developed practice of program measurement and evaluation that evinces program performance and efficiency, with data that is high quality and shareable with partner entities.(f)Coordination with Federal entitiesA grantee shall coordinate with Federal entities, including—(1)the Office of Transition and Economic Development of the Department of Veterans Affairs; and(2)the Office of Veteran Employment and Transition Services of the Department of Labor.(g)Metrics and evaluationPerformance outcomes shall be verifiable using a third-party auditing method and include the following:(1)The number of covered individuals who receive and complete skills training.(2)The number of covered individuals who secure employment.(3)The retention rate for covered individuals described in paragraph (2).(4)Median salary of covered individuals described in paragraph (2).(h)Site locationsThe Secretary of Defense shall select five military installations in the United States where existing models are successful.(i)Assessment of possible expansionA grantee shall assess the feasibility of expanding the current offering of virtual training and career placement services to members of the reserve components of the Armed Forces and covered individuals outside the United States.(j)DurationThe pilot grant program shall terminate on September 30, 2025.(k)ReportNot later than 180 days after the termination of the pilot grant program, the Secretary of Defense shall submit to the congressional defense committees a report that includes—(1)a description of the pilot grant program, including a description of specific activities carried out under this section; and(2)the metrics and evaluations used to assess the effectiveness of the pilot grant program.(l)DefinitionsIn this section:(1)The term covered individual means—(A)a member of the Armed Forces participating in TAP; or(B)a spouse of a member described in subparagraph (A).(2)The term military installation has the meaning given such term in section 2801 of title 10, United States Code.(3)The term TAP means the transition assistance program of the Department of Defense under sections 1142 and 1144 of title 10, United States Code.